Case 7:18-cv-12049-VB Document 95 Filed 08/12/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

te et ee eae me re fh A mt St ed xX
RAYVON RUTHERFORD., :
Plaintiff, :
Vv. : ORDER
CAPTAIN CHRIS THOMALEN, 18 CV 12049 (VB)
Defendant. :
ee ae ee ee ge ee mm me dt ht et OH EP th a pr BH ty xX

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint on December 20, 2018. (Doc. #2), At that time, plaintiff was incarcerated at
the Westchester County Jail. (See Doc. #7).

On April 3, 2019, the Clerk docketed plaintiff’s first notice of change of address. (Doc.
#21). The notice, dated March 28, 2019, listed plaintiffs new address at the Suffolk County
Correctional Facility. (Id.).

On May 15, 2019, the Clerk docketed plaintiff’s second notice of change of address.
(Doc. #31). The notice, dated May 11, 2019, listed plaintiff’s new address at Ulster Correctional
Facility. (Id.).

On August 23, 2019, the Clerk docketed plaintiffs third notice of change of address.
(Doc. #56). The notice, dated August 23, 2019, listed plaintiff’s new address as 25 Operations
Drive, Valhalla, NY 10595. (d.).

By letter dated October 23, 2019, plaintiff stated he was recently incarcerated and noted
his new address at Westchester County Jail. (Doc. #69).

On December 20, 2019, the Clerk docketed plaintiff’s fifth notice of change of address.
(Doc. #78). The notice, dated December 14, 2019, listed plaintiff's new address at Downstate
Correctional Facility. (1d.).

On February 10, 2020, the Clerk docketed plaintiff’s sixth notice of change of address.
(Doc. #84). The notice, dated February 5, 2020, listed plaintiff’s new address at Altona
Correctional Facility. (Id.).

By letter dated March 18, 2020, plaintiff informed the Court that he was recently arrested
on a parole violation and listed his new address at Dutchess County Jail. (Doc. #89).

On April 29, 2020, the Clerk docketed plaintiff’s eighth notice of change of address.
(Doc. #91). The notice, dated April 22, 2020, listed plaintiffs new address as Rayvon
Rutherford c/o Isom, 26 Hammersley Avenue, Poughkeepsie, NY 12601. (Doc. #91).

On July 7, 2020, the Court received notice that the Revised Civil Case Discovery Plan
and Scheduling Order (Doc. #93), which was mailed to plaintiff on June 24, 2020, was returned

1
Case 7:18-cv-12049-VB Document 95 Filed 08/12/20 Page 2 of 2

as undeliverable with the following notation: “Not Deliverable As Addressed.” Moreover, by
letter dated June 23, 2020, defense counsel informed the Court that a notice of deposition mailed
to plaintiff on June 1, 2020, was returned as undeliverable with the following notation: “Return
to Sender—Attempted—Not Known.” (Doc. #92).

By Order dated July 9, 2020, the Court ordered plaintiff to update the Court in writing as
to his current address, by August 10, 2020. (Doc. #94). The Court warned plaintiff, in bold and
underlined font, that if plaintiff failed to update his address by August 10, 2020, the Court may
dismiss the case for failure to prosecute or comply with Court orders. (Id.). The Court then
mailed the July 9 Order to plaintiff at his last known address on the docket.

As the Court stated in its various Orders of Service (Docs. ##6, 17, 26), it is plaintiffs
responsibility to notify the Court in writing if his address changes, and the Court may dismiss the
action if plaintiff fails to do so.

The Orders of Service were mailed to plaintiff, as was an “Instructions for Litigants Who
Do Not Have Attorneys” pamphlet and blank “Notice of Change of Address” form. (Doc. #7).
Like the Orders of Service, the Instructions pamphlet also states it is plaintiff’s responsibility to
notify the Court in writing if his address changes, and the Court may dismiss the action if
plaintiff fails to do so. (See id. at ECF 2).

To date, plaintiff has failed to update his address.

Accordingly, by September 11, 2020, plaintiff must update the Court in writing as to
his current address. Failure to comply with the Court’s Order will result in dismissal of
the action for failure to prosecute or comply with Court orders. Fed. R. Civ. P. 41(b).

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

Chambers will mail a copy of this Order to plaintiff at his last known address on the
docket.

Dated: August 12, 2020
White Plains, NY
Vi ORDERED

 

Vincent L. mol tg
United States District Judge
